Citation Nr: 0429357	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
decision by the Phoenix Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2004, the veteran's 
representative filed a motion for an Advance of the Case on 
the Docket, which the Board granted.  The Board has 
characterized the issue of entitlement to service connection 
for bilateral hearing loss to reflect that there was a prior 
final decision on that claim.  In lieu of a personal hearing 
the veteran requested in February 2003, he appeared for an 
informal conference before a Decision Review Officer in April 
2003.  A summary of that conference, including agreed upon 
actions, is of record.  In April 2004, he submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  As he has the right to waive RO review, 
the Board may proceed.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1998 denied the 
veteran's claim for service connection for bilateral hearing 
loss essentially on the basis that such disability was not 
shown to be related to service.  

2.  Evidence received since the April 1998 decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran's bilateral hearing 
loss is related to service; it does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the April 1998 decision is not new 
and material, and the claim of service connection for 
bilateral hearing loss may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in a January 2003 statement of the case (SOC), 
and in June 2003 correspondence from the RO.  He was notified 
(in the October 2002 decision, in the SOC, and in the June 
2003 correspondence) of everything required, and has had 
ample opportunity to respond or supplement the record.  
Regarding timing of notice, it is noteworthy that while 
notice did not precede the initial determination in this 
matter, the case was reviewed de novo in August 2003, 
subsequent to the June 2003 VCAA notice.  

Regarding content of notice, the January 2003 SOC informed 
the veteran of what the evidence showed, and informed him of 
the controlling law and regulations.  He was advised in the 
SOC and in the June 2003 correspondence that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
Specifically, the SOC and June 2003 correspondence informed 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
substantiate a claim for new and material evidence, and the 
January 2003 SOC expressly defined "new and material 
evidence."  Everything submitted to date has been accepted 
for the record and considered.  While the veteran was not 
advised verbatim to submit everything he had pertaining to 
his claim, he was advised to submit, or provide releases for 
VA to obtain, any pertinent records.  Essentially, this was 
equivalent to advising him to submit everything pertinent.  

VA has obtained all records it could obtain.  And while VA's 
"duty to assist" by arranging for an examination or 
obtaining a medical opinion does not attach until a finally 
denied claim is reopened, here the RO has arranged for an 
examination and a medical opinion regardless.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

As a preliminary matter, the Board notes that the veteran's 
service medical records are not associated with the claims 
file.  The RO acknowledged that those records, both medical 
and personnel, were presumably lost in a 1973 fire at the 
National Personnel Records Center's (NPRC) storage facility 
in St. Louis, Missouri.  The only service records available 
(apparently furnished by the veteran ) are a copy of his DD 
Form 214, his certificate of discharge from service, 
photocopies of three pages of administrative documents 
pertaining to the unit in which he served, and a service 
certificate indicating the veteran had special training as an 
infantry cannon crewman from December 1943 to April 1944.  

By an unappealed decision in April 1998, the RO denied 
service connection for hearing loss on the basis that the 
claim was "not well grounded" inasmuch as there was no 
nexus between the veteran's current bilateral hearing loss 
and service.  The April 1998 RO decision is the last final 
decision of record on the claim of service connection for 
bilateral hearing loss.  

Evidence of record in April 1998 included a copy of the 
veteran's DD Form 214, which indicates that his military 
occupational specialty (MOS) was light truck driver.  It also 
reflects that he was awarded, among other decorations, the 
combat infantryman badge, and that he participated in 
battles/campaigns in the Rhineland and in Central Europe.  

VA outpatient records dated from September 1987 to September 
1998 show treatment of numerous health conditions, primarily 
cardiovascular conditions and diabetes mellitus.  The records 
are negative for any diagnosis and/or treatment of a hearing 
loss.  

The earliest evidence of record indicating hearing loss is in 
a December 1987 report of VA audiological examination showing 
that the veteran complained of hearing loss in both ears 
since service, right worse than left.  He told the examiner 
that his duties in service included firing 105 millimeter 
howitzers.  The examiner noted that audiometric examination 
revealed mild sensorineural hearing loss though 500 Hertz in 
the right ear, sloping precipitously to a severe 
sensorineural hearing loss above 500 Hertz.  There was mild 
sensorineural hearing loss through 500 Hertz in the left ear, 
sloping to moderately severe sensorineural hearing loss above 
500 Hertz.  Immittance measurements were consistent with 
normal middle ear function, bilaterally.  Acoustic reflexes 
were present bilaterally, at reduced sensation levels, with 
no decay.  The examiner reported that the veteran was a 
candidate for hearing aids, and he was counseled in that 
regard.  

Photocopies of administrative documents pertaining to the 
veteran's unit are negative for any medical findings 
pertaining to the veteran.  

Evidence received subsequent to the April 1998 rating 
decision includes:

?	Written statements furnished by the veteran's spouse and 
a friend, and received by the RO in September 2001.  His 
spouse reported that the veteran always had her sit on 
his left side when they began to date after first 
meeting in May 1946.  At that time he explained that he 
was unable to hear with his right ear due to being "a 
#1 gunner on a 105 Howitzer on the front lines . . . ."  
The veteran's friend stated that the veteran had a very 
hard time hearing when she first met him in June 1946.  
When she spoke to him she had to face him on his left 
side, or be in front of him so that he could read her 
lips.  

?	VA outpatient records dated from June 1988 to August 
2002, show additional treatment the veteran received for 
numerous disorders, primarily cardiovascular and 
diabetes mellitus.  The records are negative for mention 
of hearing loss.  

?	A copy of the veteran's DD Form 214.  

?	A September 2002 report of VA audiological examination 
shows that the veteran reported a history of noise 
exposure during service, and denied postservice noise 
exposure.  The diagnosis was severe-profound 
sensorineural hearing loss in the right hear, and mild 
to moderate-severe sensorineural hearing loss in the 
left ear.  The VA audiologist opined, "[b]ased on 
review of the C file, it does not appear likely that the 
hearing loss is due to noise exposure in the service."  

?	A written summary of the April 2003 DRO conference, 
which indicates that the veteran reiterated that his 
hearing loss was caused by his assignment to a 105 
millimeter howitzer crew while serving in Europe.  The 
DRO noted that a DD Form 214 indicated the veteran's MOS 
was light truck driver (it also indicates he was awarded 
a the combat infantryman's badge and participated in 
battles/campaigns in Rhineland and Central Europe).  He 
reported that he never worked in a noisy environment 
following his separation from service.  It was agreed 
during the conference that a VA examination would be 
scheduled to determine if the veteran's hearing loss is 
related to his service.  

?	A report of VA audiological examination in June 2003, 
when the audiologist reported that the claims file was 
reviewed in conjunction with the examination.  The 
veteran again reported a history of noise exposure in 
service from firing 105 millimeter howitzers for a 
period of approximately three months.  He denied any 
postservice noise exposure.  Audiometric examination 
resulted in diagnosis of severe to profound 
sensorineural hearing loss in the right ear, and mild to 
moderately severe sensorineural hearing loss in the left 
ear.  The VA audiologist expressly stated that "there 
is no new evidence to contradict the [RO] rating 
decision from 2002."  

?	An April 2004 letter from the veteran's spouse, 
reiterating that he has always insisted that his hearing 
loss is due to 105 millimeter howitzer noise exposure in 
service.  She again reported that when they started 
dating soon after the his separation from service, she 
had to sit on his left side as he was unable to hear 
with his right ear.  She related that he told her he was 
able to fire the howitzer with his right hand while 
plugging his left ear with his left hand.  Along with 
her letter, she furnished a recently found service 
certificate indicating that he had completed seventeen 
weeks of training as an infantry cannon crewman between 
December 1943 and April 1944.  

In the October 2002 decision here on appeal, the RO found 
that the available evidence of record did not show hearing 
loss in service within one year following service, and did 
not show a nexus between the veteran's current bilateral 
hearing loss and service.  

Legal Criteria and Analysis

As noted above, the veteran's service medical records are 
unavailable as a fire at the NPRC possibly destroyed them in 
1973.  The Board is aware that in such a situation there is a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992).  The evidence of record reflects that the RO 
repeatedly pursued service medical records pertaining to the 
veteran through the National Personnel Records Center.  In 
each case, the RO has been informed that any such records are 
not available.  The Board is satisfied that the RO attempted, 
albeit unsuccessfully, to locate additional pertinent 
evidence regarding the veteran's service medical records.  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Pruitt 
and Cuevas.

Service connection for hearing loss was denied in April 1998.  
The veteran was properly notified of the decision and of his 
appellate rights, and did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

[In the case of a claim for benefits that was denied and 
became final during the period beginning on July 14, 1999, 
and ending on the date of enactment of the VCAA (November 9, 
2000), and that was denied because the claim was not "well 
grounded," VA shall, upon the request of the claimant or on 
VA's own motion, order the claim readjudicated under 
38 U.S.C.A. § 5100 et seq., as amended by the VCAA (see Notes 
concerning effective and applicability provisions of the VCAA 
following 38 U.S.C.A. § 5107 (West 2002)).  As the final RO 
decision in this case was issued in April 1998, 
readjudication under 38 U.S.C.A. § 5100 et seq., as amended 
by the VCAA, is not indicated.]

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The regulation 
defining new and material evidence (38 C.F.R. § 3.156(a)) has 
been amended.  The revised 38 C.F.R. § 3.156(a) applies to 
claims to reopen received on or after August 29, 2001.  
Because the instant request to reopen a claim seeking service 
connection was received in September 2001, the amended 
regulation applies herein.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system (here sensorineural hearing loss), may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of service, notwithstanding that there is no official record 
of such incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the claimant is required to meet his or her evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389 (1996).

It is not in dispute that the veteran was likely exposed to 
combat and/or other noise trauma in service.  As service 
connection for hearing loss was previously denied based on a 
finding that there is no nexus between the veteran's 
bilateral hearing loss and his exposure to noise trauma in 
service, for new evidence to be material, it would have to 
tend to show such a link.  In other words, the determinative 
question in this case is whether there is a nexus of current 
disability to service.  This is a question that requires 
competent (medical) evidence.  See Collette, supra.

Copies of a service personnel record (the veteran's DD Form 
214), were considered in the RO's April 1998 decision.  A 
photocopy of that personnel record is merely duplicate 
evidence, and not "new."  

Additional medical evidence reflecting VA outpatient 
treatment through August 2002 is "new" in that the RO did 
not have it to review when issuing the April 1998 decision.  
However, such medical records simply tend to establish that 
the veteran currently carries diagnoses of cardiovascular 
conditions, diabetes mellitus, and other medical conditions 
primarily related to his cardiovascular disability and 
diabetes mellitus.  This evidence is not material to the 
issue of whether the veteran's bilateral hearing loss may be 
related to his service.  

Medical evidence reflecting VA audiological examinations in 
September 2002 and June 2003 is also "new" in that the RO 
did not have it to review when issuing the April 1998 
decision.  However, such medical records simply tend to 
establish that the veteran now has bilateral hearing loss, a 
fact not in dispute.  More to the point, the September 2002 
VA audiologist stated that "based on review of the C file, 
it does not appear likely that the hearing loss is due to 
noise exposure in the service," and the June 2003 
audiologist expressly reported, after reviewing the claims 
folder and examining the veteran, that "there is no new 
evidence to contradict the [RO] rating decision from 2002."  
The examiners' statements do not tend to establish the 
element of the claim that was the basis for the prior denial, 
i.e., that there is no nexus between the veteran's bilateral 
hearing loss and service.  The examination reports are not 
probative of the veteran's claim; but weigh against it.  

Regarding the contentions of the veteran, his spouse, and 
their friend that his current bilateral hearing loss is 
related to service, as laypersons, their opinions are not 
competent evidence, as medical nexus opinions require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Also, their assertions merely restate contentions 
previously made, i.e., that the veteran's bilateral hearing 
loss is related to noise trauma in service.  Thus they are 
duplicate evidence, and not "new."  

No item of additional evidence received subsequent to the 
RO's April 1998 decision bears directly and substantially 
upon the specific matter at hand, i.e., whether the veteran's 
current bilateral hearing loss is related to service.  Hence, 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



